James O. Shackelford, J.,
delivered the opinion of the Court.
This is a suit commenced before a justice of the peace, and founded on the transfer of a judgment for $246, rendered 30th of June, 1860, in favor of C. M.' Comstock vs. W. M. Blackman. This judgment was transferred to Robert Buchanan, 12th April, 1861; and on the 16th of April, 1861, the defendant, Robert Buchanan, transferred it again to the plaintiff. The language *33of the transfer as follows: “For value received, I assign this judgment to A. C. White, and I guarantee the payment.” Signed Robert Buchanan. The Justice rendered a judgment against Buchanan for $345.30, from which there was an appeal to the Circuit Court, where a judgment was rendered for defendant/ Buchanan; under the charge of the Court, to reverse, which there was an appeal to this court.
Several questions have been discussed here; but in the view we have taken of the case, it is unnecessary to notice them, as the justice of the peace had no jurisdiction of the subject matter. By sec. 4123, of the Code, the jurisdiction of justices of the peace extends to five hundred dollars upon all notes of hand indiscriminately, whether calling for dollars and cents simply, or for an amount to be discharged in other means than money; and upon indorsements of negotiable paper, where demand and notice are expressly waived in the indorsement. A written understanding to guarantee the payment of the debt of another, for value received, does not fall within this description.
By sub-section 2 of sec. 4123, the jurisdiction of a justice extends to all unsettled accounts, obligations, contracts, or other evidences of debt not embraced in the preceding sub-section, when the amount does not exceed the sum of $250.
It is very clear that, under these provisions of the Code, the justice had no jurisdiction in' this case, of the sum for which judgment was rendered. The appearance of the parties in the Circuit Court, did not give that court jurisdiction: (1 Hum., 232; 9 Yer., *3430.) No motion was made in tbe Circuit Court to dismiss the cause for want of jurisdiction; but it being manifest to the Court, that the justice had no jurisdiction of the subject matter, the cause will be dismissed, and the plaintiff allowed to bring a new action in the proper form.